WOLLMAN, Chief Justice
(concurring specially).
I would hold that the ownership of equity should be determined as of the date of adoption of an ordinance for the purpose of determining the number of signatures necessary to defeat the ordinance under the provisions of SDCL 11 -4 — 5. Use of the adoption date would have the advantage of preventing post adoption transfers of property made solely for the purpose of raising the number of protest signatures to a level unattainable by those who are opposed to the ordinance. True, such transfers could be made prior to the adoption date by those who are bent on precluding the filing of a valid protest petition, but at least such persons would be forced to declare their intentions by means of recorded transfers prior to the action of the governing body, a fact that might not be without some significance to those who are charged with the responsibility of adopting zoning ordinances.